625 F.2d 754
106 L.R.R.M. (BNA) 2033, 90 Lab.Cas.  P 12,518
NATIONAL LABOR RELATIONS BOARD, Plaintiff-Petitioner,v.JOBBER'S SUPPLY, INC., Defendant-Respondent.
No. 78-1357.
United States Court of Appeals, Sixth Circuit.
Aug. 1, 1980.

Elliott Moore, Paul Spielberg, Deputies Associate Gen. Counsel, Lawrence E. Blatnik, N. L. R. B., Washington, D. C., Bernard Levine, Director, Region 8, N. L. R. B., Cleveland, Ohio, for plaintiff-petitioner.
Stanley B. Wiener, Cleveland, Ohio, for defendant-respondent.
Before EDWARDS, Chief Judge, BROWN, Circuit Judge, and PECK, Senior Circuit Judge.

ORDER

1
This cause came on to be heard upon the record on appeal and the briefs of counsel, and upon due consideration thereof and of the factual situation as set out in the record and the report of the case, 236 NLRB No. 150, it appears to the Court that the findings and order of the Board are supported by substantial evidence on the record as a whole.


2
Now, therefore, it is ORDERED that the order of the Board be, and it is, hereby enforced.